



EXHIBIT 10.1


















 









BUYER PARENT GUARANTY
between
HUSKY OIL OPERATIONS LIMITED
(Guarantor)
and
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
(Seller)
Dated as of August 11, 2017
















 







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
ARTICLE I. DEFINITIONS
 
 
1
 
 
 
 
1.1
Defined Terms
 
1
1.2
Rules of Interpretation
 
2
 
 
 
 
ARTICLE II. GUARANTY


 
 
2
 
 
 
 
2.1
Guaranty
 
2
2.2
Guaranteed Obligation Absolute and Unconditional


 
2
2.3
Defenses
 
2
2.4
Expenses
 
3
2.5
Certain Limitations
 
3
 
 
 
 
ARTICLE III. REPRESENTATIONS AND WARRANTIES


 
 
3
 
 
 
 
3.1
Guarantor Representations and Warranties


 
3
 
 
 
 
ARTICLE IV. SUBORDINATION; SUBROGATION; ETC


 
 
4
 
 
 
 
4.1
Taxes
 
4
4.2
Subordination
 
4
4.3
Waiver
 
4
4.4
No Subrogation


 
6
4.5
Reinstatement
 
6
4.6
Termination
 
6
 
 
 
 
ARTICLE V. MISCELLANEOUS


 
 
6
 
 
 
 
5.1
Successions or Assignments


 
6
5.2
Other Waivers
 
7
5.3
Headings
 
7
5.4
Remedies Cumulative


 
7
5.5
Severability


 
7
5.6
Amendments
 
7
5.7
Jurisdiction
 
7
5.8
Governing Law
 
8
5.9
Integration of Terms
 
8
5.10
Notices
 
8
5.11
Counterparts
 
9





i

--------------------------------------------------------------------------------








This BUYER PARENT GUARANTY, dated as of August 11, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Guaranty”), is entered into by and between Husky Oil Operations Limited, an
Alberta corporation (the “Guarantor”), and Calumet Lubricants Co., Limited
Partnership, an Indiana limited partnership (“Seller”).
RECITALS
A.    Concurrently herewith, Husky Superior Refining Holding Corp., a Delaware
corporation (“Buyer”) is entering into that certain Membership Interest Purchase
Agreement (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “MIPA”), dated as of the date hereof, by and between
Buyer and Seller. Capitalized terms used but not otherwise defined in this
Guaranty have the meanings provided in the MIPA.
B.    Guarantor has agreed to, among other things, guarantee all of the
Guaranteed Obligations as set forth herein.
C.    Guarantor indirectly owns 100% of the equity interest of Buyer and is
expected to derive substantial indirect benefit from the Transactions.
AGREEMENT
NOW, THEREFORE, in consideration of the premises, and to induce Seller to enter
into the MIPA and to consummate the Transactions, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Guarantor hereby agrees with Seller as follows:


ARTICLE I.
DEFINITIONS


1.1Defined Terms. The following terms (whether or not underscored), when used in
this Guaranty, including its Preamble and Recitals, shall have the following
meanings:
“Buyer” has the meaning given in the Recitals.
“Guaranty” has the meaning given in the Preamble.
“Guaranteed Obligations” means (a) the payment and performance obligations of
Buyer under the MIPA up to and including the Closing, including the obligation
to pay the Closing Payment pursuant to and in accordance with Section 2.2(b) of
the MIPA and (b) the obligation of Buyer to pay (x) the Post-Closing Net Working
Capital Adjustment, if positive, pursuant to and in accordance with Section
2.3(c) of the MIPA, (y) the Post-Closing Inventory Adjustment, if positive,
pursuant to and in accordance with Section 2.4(c) of the MIPA, and (z) the Final
Reimbursable Capital Expenditures (if greater than the Estimated Reimbursable
Capital Expenditures), pursuant to and in accordance with Section 2.5(d) of the
MIPA.
“Guarantor” has the meaning given in the Preamble.


1

--------------------------------------------------------------------------------







“MIPA” has the meaning given in the Recitals.
“Seller” has the meaning given in the Preamble.


1.2Rules of Interpretation. Unless otherwise provided herein, the rules of
interpretation set forth in the MIPA shall apply to this Guaranty, including its
preamble and recitals, mutatis mutandis.


ARTICLE II.
GUARANTY


2.1Guaranty. Subject to the terms and conditions of this Guaranty, Guarantor, as
a primary obligor and not merely as surety, hereby unconditionally and
irrevocably guarantees to Seller (a) the prompt and complete payment in full of
the Guaranteed Obligations in immediately available funds in accordance with the
terms hereof and the MIPA, by acceleration or otherwise, without offset or
deduction and (b) that Buyer will perform the Guaranteed Obligations under the
MIPA as and when required thereunder in accordance with the terms thereof. If
for any reason any Guaranteed Obligation payable by Buyer has not been paid
promptly when due under the MIPA, then in each such instance upon written demand
of payment made by Seller to the Guarantor, the Guarantor shall pay the same or
otherwise cause the same to be paid in accordance with the MIPA. If for any
reason any Guaranteed Obligation of Buyer has not been performed in accordance
with the MIPA, then in each such instance, upon written demand for performance
made by Seller to the Guarantor, the Guarantor shall perform the same or
otherwise cause the same to be performed in accordance with the MIPA.


2.2Guaranteed Obligations Absolute and Unconditional.


(a)This Guaranty shall be construed as a continuing, absolute and unconditional
guaranty of payment and performance when due, and not of collection only, and
the obligations of the Guarantor hereunder shall not be conditioned or
contingent upon the pursuit by Seller at any time of any right or remedy against
Buyer or against any other Person which may be or become liable in respect of
all or any part of the Guaranteed Obligations.


(b)Subject to Section 2.3, Guarantor’s obligations under this Guaranty shall
remain in full force and effect until this Guaranty’s termination and shall not
be released or discharged for any reason whatsoever and no invalidity,
irregularity or unenforceability of the Guaranteed Obligations or other
circumstances that may otherwise constitute a legal or equitable discharge or
defense of a guarantor shall affect, impair or be a defense to this Guaranty.


(c)This is a continuing guarantee and all Guaranteed Obligations to which this
Guaranty applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon.


2.3Defenses. Notwithstanding anything to the contrary set forth herein,
Guarantor reserves the right to assert any defenses which Buyer has available to
it under the MIPA with respect to any of the Guaranteed Obligations, other than
(a) defenses arising from the bankruptcy, insolvency, dissolution, liquidation
or similar proceeding affecting Buyer and (b) the power or authority of Buyer to
enter into the MIPA and to perform its obligations thereunder.


2

--------------------------------------------------------------------------------







2.4Expenses. Should Seller seek to enforce any claims against the Guarantor
arising from or out of this Guaranty in any Action pursued in courts of
competent jurisdiction, then the non-prevailing party in any such Action pursued
in courts of competent jurisdiction shall pay to the prevailing party all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, expended or incurred by the prevailing party in connection with such
Action, in immediately available funds.


2.5Certain Limitations. Notwithstanding anything to the contrary in this
Guaranty:


(a)Seller hereby agrees that no Person other than Guarantor shall have any
obligation or Liability arising out of, in connection with or relating to this
Guaranty and that neither Seller nor any other Person shall have any remedy,
recourse or right of recovery under this Guaranty against any current, former or
prospective equity holder, member, general or limited partner, officer,
director, agent, employee or Affiliate (other than Buyer) of Guarantor (any of
the foregoing Persons, an “Excluded Person”), whether through Guarantor, Buyer,
or otherwise, by or through attempted piercing of the corporate veil or through
any other claim. All claims of any such Liability against any Excluded Person
under this Guaranty are hereby expressly released and waived by Seller;
provided, that the foregoing shall not serve as a defense to any claim that
Guarantor have made fraudulent transfers to such Persons. This Guaranty,
together with the MIPA, constitutes the entire agreement and understanding
between Guarantor and Seller with respect to the subject matter herein and
supersedes all oral communication and prior writings (including any such
communications and writings between any Excluded Person and Seller) with respect
to the subject matter hereof; and


(b)Subject to Section 5.1, this Guaranty is not intended to confer, and does not
confer upon any Person, except for Guarantor and Seller, any rights or remedies
hereunder; provided, that the Excluded Persons shall be third party
beneficiaries of Section 2.5(a).


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


3.1Guarantor Representations and Warranties. Guarantor makes the following
representations and warranties to and in favor of Seller, as of the date hereof.


(a)Guarantor (i) is a corporation duly incorporated, validly existing and in
good standing under the Laws of Alberta and (ii) is qualified to do business and
is in good standing as a foreign corporation or other legal entity in each
jurisdiction where the ownership, leasing, or operation of its assets or
properties or conduct of its business requires such qualification, except where
the failure to be so duly qualified would not result in a material adverse
effect. Guarantor has the requisite corporate power and authority to execute,
deliver and perform this Guaranty.


(b)Guarantor has duly authorized, executed and delivered this Guaranty, and
neither Guarantor’s execution and delivery of this Guaranty nor its compliance
with the terms hereof conflicts with or constitutes a default under or results
in the violation of (i) any Law applicable to or binding on Guarantor or any of
its properties, or (ii) the Organizational Documents of Guarantor.


3

--------------------------------------------------------------------------------









(c)This Guaranty is a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as such
enforceability may be limited by the Enforceability Exceptions.


ARTICLE IV.
SUBORDINATION; SUBROGATION; ETC.


4.1Taxes. Except as otherwise required by applicable Law, each payment required
to be made by Guarantor hereunder shall be made without deduction or withholding
for or on account of Taxes and shall not be less than the amounts otherwise
specified to be paid under this Guaranty. Guarantor and Seller currently
anticipate that so long as an appropriate FIRPTA certification is provided
pursuant to Section 3.2(a)(iv) of the MIPA, as of the date hereof, no
withholding should be required to the extent any payment is made by the
Guarantor hereunder To the extent the Guarantor concludes that any deduction or
withholding is required by applicable Law, Guarantor shall inform Seller of such
conclusion, and the parties shall work in good faith to minimize or eliminate
any such withholding obligations. If withholding is ultimately required,
Guarantor shall, upon notice thereof to Seller, pay the amount required to be
deducted or withheld to the appropriate authorities in accordance with
applicable Law and in the case of any such deduction or withholding which would
not have been required to be made by Buyer if Buyer had made the payment to
Seller, forthwith pay to Seller such additional amount as may be necessary to
ensure that the net after-Tax amount actually received by Seller is equal to the
amount that such Seller would have received had there been no such deduction or
withholding. Seller agrees to pay to Guarantor the amount of any refund (net of
any costs or Taxes attributable to such refund) received after the Closing Date
by Seller or its Affiliates in respect of any Taxes with respect to which
Guarantor paid additional amounts to Seller pursuant to the prior sentence. The
Parties shall cooperate, each at its own expense, in order to take all
reasonably necessary steps to claim any such refund; provided, that for the
avoidance of doubt, any such expense incurred by Seller shall be treated as a
cost attributable to such refund for purposes of the immediately preceding
sentence.


4.2Subordination.     Except as otherwise specifically provided in this
Guaranty, all existing and future Indebtedness of, or other obligations owed by
Buyer to Guarantor, is hereby subordinated to the Guaranteed Obligations.
Without the prior written consent of Seller, any outstanding subordinated
Indebtedness (including interest thereon) owed by Buyer to Guarantor shall not
be paid or withdrawn in whole or in part, nor shall Guarantor accept any payment
of or on account of any such Indebtedness, while any amount in respect of any
Guaranteed Obligation is owed to Seller under the MIPA. Any payment by Buyer in
violation of this Guaranty shall be received by Guarantor in trust for Seller,
and Guarantor shall cause the same to be paid to Seller promptly upon demand by
Seller on account of the Guaranteed Obligations. Guarantor shall not assign all
or any portion of such Indebtedness while this Guaranty remains in effect except
upon prior written notice to Seller by which and pursuant to an agreement under
which the assignee of any such Indebtedness agrees that the assignment is made
subject to the terms of this Guaranty, and that any attempted assignment of such
Indebtedness in violation of the provisions hereof shall be void.


4.3Waiver. Guarantor hereby unconditionally and irrevocably waives and
relinquishes, to the maximum extent permitted by applicable Law, all rights and
remedies accorded to sureties or guarantors and agrees not to assert or take
advantage of any such rights or remedies including:


4

--------------------------------------------------------------------------------









(a)any right to require Seller to proceed against Buyer or any other Person or
to pursue any other remedy in Seller’s power before proceeding against
Guarantor;


(b)any defense that may arise by reason of the incapacity, lack of power or
authority, death, dissolution, merger, termination or disability of Guarantor,
Buyer or any other Person or the failure of Seller to file or enforce a claim
against the estate (in administration, bankruptcy or any other proceeding) of
Buyer or any other Person;


(c)promptness, diligence, demand, presentment, protest and notice of any kind
(except as required pursuant to this Guaranty or the MIPA) including notice of
the existence, creation or incurring of any new or additional Indebtedness or
obligation or of any action or non-action on the part of Buyer or Seller;


(d)any defense based upon an election of remedies by Seller, including an
election to proceed by non-judicial rather than judicial foreclosure, which
destroys or otherwise impairs the subrogation rights of Guarantor, the right of
Guarantor to proceed against Buyer or another Person for reimbursement, or both;


(e)any defense based on any offset against any amounts which may be owed by any
Person to Guarantor for any reason whatsoever;


(f)any defense based on any failure to act, delay or omission whatsoever on the
part of Buyer or any of its Affiliates or the failure by Buyer or any of its
Affiliates to do any act or thing or to observe or perform any covenant,
condition or agreement to be observed or performed by it under the MIPA;


(g)any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;


(h)any defense, setoff or counterclaim which may at any time be available to or
asserted by Buyer or any of its Affiliates against Seller or any other Person
under the MIPA solely based on or related to the bankruptcy or insolvency of
Buyer or any of its Affiliates;


(i)any defense based on any change in the time, manner or place of any payment
or performance under, or in any other term of, the MIPA, or any other amendment
or waiver of or any consent or departure from the terms of the MIPA;


(j)any right to assert the bankruptcy or insolvency of Buyer or any other Person
as a defense hereunder or as the basis for rescission hereof and any defense
arising because of Seller’s election, in any proceeding instituted under the
Federal Bankruptcy Code, of the application of Section 1111(b)(2) of the Federal
Bankruptcy Code; and


(k)any defense based upon any borrowing or grant of a security interest under
Section 364 of the Federal Bankruptcy Code.


5

--------------------------------------------------------------------------------







4.4No Subrogation. Guarantor will not exercise any rights that it may acquire by
way of subrogation under this Guaranty, by any payment made hereunder or
otherwise, until the Guaranteed Obligations shall have been paid in full. If any
amount shall be paid to Guarantor on account of such subrogation rights at any
time when the Guaranteed Obligations shall not have been paid in full, such
amount shall be held in trust for the benefit of Seller to whom such Guaranteed
Obligation is payable and shall forthwith be paid to Seller to be credited and
applied to such Guaranteed Obligation, whether matured or unmatured, in
accordance with the terms of the MIPA. If (a) Guarantor shall make payment to
Seller of all or any part of the Guaranteed Obligations and (b) all of the
Guaranteed Obligations shall be paid in full, Seller will, at Guarantor’s
request and expense, execute and deliver to Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by Guarantor.


4.5Reinstatement. This Guaranty and the obligations of Guarantor hereunder shall
continue to be effective or be automatically reinstated, as the case may be, if
and to the extent that for any reason any payment by or on behalf of Guarantor
in respect of any portion of the Guaranteed Obligations is rescinded or
otherwise restored to Guarantor or Buyer, whether as a result of any proceedings
in bankruptcy or reorganization or otherwise, in each case as if such payment
had not been made, and Guarantor agrees that it will indemnify Seller and its
respective successors and assigns, on demand for all reasonable costs and
expenses (including reasonable fees of counsel) incurred by Seller and its
respective successors and assigns in connection with any such rescission or
restoration.


4.6Termination. This Guaranty shall terminate on the first to occur of (a)
Seller having received a replacement guaranty in form and substance reasonably
satisfactory to Seller, (b) the earlier of (x) the date on which Buyer or the
Guarantor has satisfied in full all of the Guaranteed Obligations and (y) the
date on which Buyer has no further Guaranteed Obligations, (c) the date of
termination of the MIPA and (d) the termination of this Guaranty by mutual
written agreement of Guarantor and Seller; provided, that in the case of clauses
(a) through (c) above, this Guaranty shall survive to the extent there are any
outstanding claims under the MIPA as of such date in respect of any Guaranteed
Obligations or with respect to any outstanding claim under this Guaranty.


ARTICLE V.
MISCELLANEOUS


5.1Successions or Assignments.


(a)This Guaranty shall inure to the benefit of the successors or permitted
assigns of Seller who shall have, to the extent of their interest, the rights of
Seller hereunder.


(b)This Guaranty is binding upon Guarantor and its successors and permitted
assigns. Guarantor may not assign any of its obligations hereunder without the
prior written consent of Seller in its sole discretion (and any purported
assignment in violation of this Section 5.1 shall be void).


6

--------------------------------------------------------------------------------







5.2Other Waivers.


(a)No failure on the part of Seller to exercise, and no course of dealing with
respect to, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof. No partial or single exercise on the part of
Seller of any of its rights hereunder or in connection herewith, with or without
notice to Guarantor or any other Person, shall constitute a waiver of any rights
or shall affect or impair this Guaranty or preclude any other or further
exercise thereof or exercise of any other right, power or remedy.


(b)SELLER AND GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS GUARANTY, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF SELLER OR GUARANTOR. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
SELLER TO ACCEPT THIS GUARANTY AND ENTER INTO THE MIPA.


(c)Guarantor hereby irrevocably waives, to the extent it may do so under
applicable Law, any defense based on the adequacy of a remedy at law that may be
asserted as a bar to the remedy of specific performance in any action brought
against Guarantor for specific performance of this Guaranty by Seller or for its
benefit by a receiver, custodian or trustee appointed for Guarantor or in
respect of all or a substantial part of its assets under the bankruptcy or
insolvency Laws of any jurisdiction to which Guarantor or its respective assets
are subject.


5.3Headings. Paragraph headings and a table of contents have been inserted in
this Guaranty as a matter of convenience for reference only and it is agreed
that such paragraph headings are not a part of this Guaranty and shall not be
used in the interpretation of any provision of this Guaranty.


5.4Remedies Cumulative. Each and every right and remedy of Seller hereunder
shall be cumulative and shall be in addition to any other right or remedy given
hereunder or under the MIPA, or now or hereafter existing at law or in equity.


5.5Severability. In case any one or more of the provisions contained in this
Guaranty should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.


5.6Amendments. Notwithstanding anything to the contrary herein, this Guaranty
may be amended, waived or otherwise modified only with the written consent of
the parties hereto and otherwise in accordance with the MIPA.


5.7Jurisdiction. Guarantor agrees that any Action against Guarantor or with
respect to or arising out of this Guaranty may be brought in or removed to the
courts of the State of New York, in and for the County of New York, or of the
United States of America for the Southern District of New York, as Seller may
elect. By execution and delivery of this Guaranty, Guarantor accepts, for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts. Guarantor irrevocably consents to the service of
process out of any of the aforementioned courts in any such Action by the
mailing of copies thereof by registered or certified airmail, postage prepaid,
to Guarantor at its address for notices as specified herein and that such
service shall be effective upon receipt of such mailing. Nothing herein shall


7

--------------------------------------------------------------------------------





affect the right to serve process in any other manner permitted by applicable
Law or the right of Seller to bring any Action in any other competent
jurisdiction. Guarantor hereby waives any right to stay or dismiss any Action
under or in connection with this Guaranty or the MIPA brought before the
foregoing courts on the basis of forum non-conveniens.


5.8Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED UNDER, THE
LAWS OF THE STATE OF NEW YORK, APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN SUCH STATE AND WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


5.9Integration of Terms. This Guaranty and any agreement, document or instrument
attached hereto or referred to herein integrate all the terms and conditions
mentioned herein or incidental hereto and supersede all oral negotiations and
prior writings in respect to the subject matter hereof. In the event of any
conflict between the terms, conditions and provisions of this Guaranty and any
such agreement, document or instrument, the terms, conditions and provisions of
this Guaranty shall prevail.


5.10Notices. All notices required or permitted under the terms and provisions
hereof shall be in writing and any such notice shall be effective if given in
accordance with the provisions of Section 13.3 of the MIPA. Notices to Guarantor
may be given at the following address (or such other address as notified by
Guarantor to Seller in writing):


If to Guarantor:


Husky Oil Operations Limited
707 8th Avenue SW
Calgary, Alberta T2P 1H
Attention: James D Girgulis, Secretary and General Counsel Robyn Seely-Shumaker,
Manager, Credit
Email: James.D.Girgulis@huskyenergy.com
robyn.shumaker@huskyenergy.com


With copy to:
    
Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, New York 10005
Attention: Fiona Schaeffer
John D. Franchini
Email: FSchaeffer@milbank.com
JFranchini@milbank.com


If to Seller:
    
Calumet Lubricants Co., Limited Partnership
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attention: Gregory J. Morical
E-mail: greg.morical@calumetspecialty.com




8

--------------------------------------------------------------------------------





With copy to:    
Kirkland & Ellis LLP
600 Travis Street, Suite 3300
Houston, TX 77002
Attention: John D. Pitts, P.C.
Bradford B. Rossi
E-mail: john.pitts@kirkland.com
bradford.rossi@kirkland.com


5.11Counterparts. This Guaranty may be executed in one or more counterparts and
by facsimile transmission or electronic signature and when signed by all of the
parties listed below shall constitute a single binding agreement.
[Signature Pages Follow]




9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their officers or authorized persons
duly authorized, intending to be legally bound, have caused this Guaranty to be
duly executed and delivered as of the date first above written.


HUSKY OIL OPERATIONS LIMITED, as Guarantor


 
By: /s/ J.M. McKenzie
Name: J.M. McKenzie
Title: Chief Financial Officer



















































































[Signature Page to Buyer Parent Guaranty]




--------------------------------------------------------------------------------





CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
 
By: Calumet LP GP, LLC
Its: General Partner
 
By: Calumet Operating, LLC
Its: Sole Member
 
By: Calumet Specialty Products Partners, L.P.
Its: Sole Member
 
By: Calumet GP, LLC
Its: General Partner
 
By: /s/ Timothy Go
Name: Timothy Go
Title: Chief Executive Officer

































































[Signature Page to Buyer Parent Guaranty]


